Appeal from a judgment of Supreme Court, Monroe County (Fisher, J.), entered March 7, 2002, convicting defendant upon his plea of guilty of, inter alia, robbery in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of robbery in the first degree (Penal Law § 160.15 [3]), assault in the second degree (§ 120.05 [6]) and grand larceny in the fourth degree (§ 155.30 [1]). Defendant waived his contention that Supreme Court abused its discretion in failing to grant him youthful offender status (see People v McGowen, 42 NY2d 905 [1977], rearg denied 42 NY2d 1015 [1977]). In any event, that contention lacks merit. Defendant received the bargained-for sentence, and thus we reject his further contention that the sentence is unduly harsh or severe (see People v Granton, 236 AD2d 624, 625 [1997], lv denied 89 NY2d 1012 [1997]). Present — Pigott, Jr., PJ., Pine, Scudder, Gorski and Lawton, JJ.